Appellants' petition for rehearing herein is based on the assumption that this court, in coming to the conclusion that the circuit court correctly ruled that petitioners' evidence was not sufficient to sustain their bill, inadvertently overlooked certain undisputed evidence as to the character of milk sold by certain milk dealers and producers and that the respondent Farm sold a portion of the milk produced by him for a price less than the price paid him for like milk by the respondent corporation.
Although not specifically referred to in our opinion, none of the said evidence was in fact overlooked. On the contrary, all such evidence was, after full consideration, found to be of insufficient probative value to sustain the bill.
We find the petition for rehearing to be without merit. The same is therefore denied without argument under the rule.